Citation Nr: 1549434	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disability. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right shoulder disability. 

3.  Entitlement to service connection for bilateral radiculopathy of the upper extremities, to include as secondary to a service-connected right shoulder disability. 

4.  Entitlement to service connection for bilateral radiculopathy of the lower extremities, to include as secondary to a service-connected right shoulder disability.
 
5.  Entitlement to service connection for bilateral neuropathy of the upper extremities, to include as secondary to a service-connected right shoulder disability. 

6.  Entitlement to service connection for bilateral neuropathy of the lower extremities, to include as secondary to a service-connected right shoulder disability.
 
7.  Entitlement to service connection for a claimed chronic fatigue disability, to include as secondary to a service-connected right shoulder disability. 

8.  Entitlement to service connection for major depressive disorder with sleep disturbance and anxiety, to include as secondary to a service-connected right shoulder disability.
 
9.  Entitlement to a rating in excess of 30 percent for a right shoulder disability (claimed as a recurrent right shoulder dislocation by history).  

10.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

In August 2014, the Board issued a decision denying all claims on appeal.  In September 2014, the Veteran filed a notice of appeal to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR), which was granted by the Court in February 2015.  In the JMR, the Court vacated the Board's August 2014 decision and remanded the appeal to the Board to obtain outstanding VA treatment records.  

The Veteran's attorney has made statements on the record regarding the unavailability of Social Security Administration records.  VA obtained these records in August 2011 and they are contained electronically on a compact disc attached to the claims file.  The attorney's outstanding request for a copy of the claims file has been forwarded to the Board's Privacy Office, with a specific request to include the records from SSA on the disc.

In following the directive of the JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the February 2015 JMR, the Board will update the Veteran's VA treatment record based on an August 2012 statement from the Veteran that he continued to receive outpatient treatment at the VA facilities in San Juan, Comerio, and Ponce.  Since the RO obtained records in connection with issuance of the statement of the case in 2011, only a request for records since that time will be made, and this is in accordance with the attorney's arguments.

It has been some time since the Veteran's service-connected shoulder condition was examined, so the Board will take this opportunity to provide him an examination.

Finally, the attorney has argued the prior examinations are inadequate with respect to the lumbar spine, cervical spine, and depression claims because the examiner did not provide an explicit opinion as to whether these conditions were chronically worsened by the Veteran's service-connected right shoulder disability.  After appropriate development is conducted, addendum opinions are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from March 2011 to the present from the VA Caribbean Healthcare System, to include records from the Community Based Outpatient Clinics located in Ponce and Comerio and the Medical Center in San Juan.  

2.  After the above development is completed, schedule the Veteran for a joints examination to evaluate the current severity of his service-connected right shoulder disability.  

3.  Obtain addendum opinions to answer the following questions regarding the Veteran's service connection claims on a secondary basis.   

A complete rationale must be provided for any opinion offered and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

a)  Is it at least as likely as not that the Veteran's cervical spine disability was chronically worsened by his service-connected right shoulder disability?

b)  Is it at least as likely as not that the Veteran's lumbar spine disability was chronically worsened by his service-connected right shoulder disability?

c)  Is it at least as likely as not that the Veteran's major depression was chronically worsened by his service-connected right shoulder disability?

4.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




